Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered August 8, 1994, which denied defendants’ motion to vacate a default judgment that was entered against them for failure to *531appear at a court-ordered conference and to answer plaintiffs amended complaint, unanimously affirmed, without costs.
The IAS Court’s refusal to vacate defendants’ two-pronged default was a proper exercise of discretion where the excuse offered by defendants’ attorney for not attending the May 23, 1994 compliance conference—that he was unaware of its scheduling in the February 7, 1994 preliminary conference order issued some three weeks before he had been substituted in—was inconsistent with his reason for not answering the amended complaint referred to in the February 7 order—that the February 7 order did not provide for the service of an amended complaint, and, as the IAS Court stated, the amended complaint should not have been ignored "whatever its merits”. Concur—Rosenberger, J. P., Asch, Rubin and Nardelli, JJ.